UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	October 1, 2016 — March 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam U.S. Government Income Trust Semiannual report 3 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default, and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to periods of high volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. Message from the Trustees May 9, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. About the fund Seeking opportunities through mortgage-backed securities Home ownership is the most common way to invest in the real estate market, but it is not the only way. It is also possible for individuals to invest in the mortgages used to finance homes and businesses through instruments called mortgage-backed securities (MBS). Since 1984, Putnam U.S. Government Income Trust has invested in some of the highest-quality MBS with the goal of seeking as high a level of current income as Putnam believes is consistent with preservation of capital. However, investing in MBS carries certain risks. As a result, your fund’s team of experienced analysts uses proprietary models to seek out investment opportunities, while striving to maintain an appropriate amount of risk for the fund. MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored 2 U.S. Government Income Trust entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different investors, including Putnam U.S. Government IncomeTrust. By seeking opportunities among MBS, your fund’s manager seeks higher returns than Treasuries can typically offer, but with less volatility than stocks. Data are historical. Past performance is not a guarantee of future results. Indexes are unmanaged and are not available for direct investment. The Standard & Poor’s 500 Index is an unmanaged index of common stock performance. The Bloomberg Barclays GNMA Index is an unmanaged index of Government National Mortgage Association bonds. Understanding mortgage-related securities MBS (Mortgage-backed securities) MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation) Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS. Ginnie Mae (Government National Mortgage Association) Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMOs (Collateralized mortgage obligations) CMOs are structured mortgage-backed securities that use pools of MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. U.S. Government Income Trust 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/17. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 15. 4 U.S. Government Income Trust Mike is a Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Mike joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Mike, your fund is managed by Jatin Misra, Ph.D., CFA. Jatin has a Ph.D. from the Massachusetts Institute of Technology and a Bachelor of Technology from the Indian Institute of Technology. He has been in the investment industry since he joined Putnam in 2004. Mike, what was the fund’s investment environment like during the six - month reporting period ended March31, 2017? The environment was generally supportive for riskier assets, but challenging for U.S. Treasuries and other interest-rate-sensitive categories, as rates rose. Credit spreads tightened, reflecting investor demand for credit risk amid improving U.S. economic growth and a positive post-election outlook for 2017. Credit spreads represent the yield advantage bonds with credit risk offer over comparable-maturity Treasuries. They tend to widen when investors become risk averse and tighten when investors are more comfortable taking on additional risk. Economic data in both the United States and globally were positive overall. In particular, fourth-quarter U.S. gross domestic product [GDP] was revised upward from a 1.9% to a 2.1% annual rate, according to the Commerce Department. This follows growth of 3.5% in the third quarter. In February, the Federal Reserve’s preferred inflation gauge, the Personal Consumption Expenditures Price Index, rose 2.1% from a year earlier, the first time inflation exceeded the central bank’s target in nearly U.S. Government Income Trust 5 Allocations are shown as a percentage of the fund’s net assets as of 3/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value (non-cash investments) of certain derivatives (the economic value for purposes of calculating periodic payment obligations), including to-be-announced (TBA) commitments, if any, in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6U.S. Government Income Trust five years. The jobless rate in the 19-country eurozone declined to 9.5% in February, the lowest level since 2009. The Fed increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. At the central bank’s mid-March policy meeting, Fed Chair Janet Yellen expressed confidence in the economy and reaffirmed that the board may implement two more increases this year. Looking at interest rates, the benchmark 10-year Treasury began the reporting period with a yield of 1.57%. It spiked to 2.60% in mid-December in the aftermath of the U.S. presidential election, reflecting investor expectations for higher inflation and the potential for expansionary fiscal policy under the new administration. Following the Fed’s mid-March rate hike, the 10-year yield trended slightly lower and ended the period at 2.39%. The fund outpaced its benchmark and Lipper peer group average for the six - month period. Which strategies and holdings fueled its favorable relative performance? Our interest-rate and yield-curve positioning was the primary contributor versus the benchmark. The fund’s duration — a key measure of interest-rate sensitivity — was shorter than that of the benchmark, which aided results during a period when rates rose. Additionally, we positioned the portfolio to benefit from a potentially steeper U.S. Treasury yield curve — a strategy that also proved additive as the curve steepened during the period. Our holdings of agency interest-only collateralized mortgage obligations [IO CMOs] provided a further boost to relative performance. IO CMOs benefited from higher interest rates, particularly in the fourth quarter of 2016. A combination of rising rates and mortgage lending that continued to be constrained by stringent bank lending standards kept mortgage prepayment speeds below market expectations. Within IO CMOs, we focused on securities backed by mortgage pools that we believed would be less sensitive to refinancing risk. These included securities structured from jumbo loans and reverse mortgages. A jumbo mortgage is a home loan for an amount that exceeds conforming loan limits established by regulation. The jumbo loan limit is $417,000 in most of the United States. The limit on jumbo loans is $625,500 in the highest-cost areas. A reverse mortgage allows a homeowner to borrow money against the value of his or her home. Normally, the mortgage does not have to be repaid until the borrower dies or the home is sold. As a result, unlike conventional home mortgages, reverse mortgages are generally insensitive to the direction of interest rates. In an effort to find investment opportunities that are less susceptible to refinancing risk, Putnam has developed the capability to identify what we believe are attractive opportunities among IO CMOs backed by reverse mortgages. What detracted versus the benchmark? Various relative-value trades in to-be-announced commitments [TBAs] and specific mortgage pools modestly detracted. TBAs allow us to invest in agency pass-throughs for a fixed price at a future date. Frequently, TBAs are more liquid than regular pass-throughs, and may represent a better value in terms of their total return potential. How did you use derivatives during the period? We used interest-rate swaps and options to hedge the risks inherent in the fund’s duration and yield-curve positioning, to U.S. Government Income Trust 7 isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. What is your outlook for the months ahead? As we look at the world today, we see economic activity picking up and inflation levels beginning to rise. Higher commodity prices appear to be working their way into final prices, which is leading to fairly persistent pricing pressures in the United States and elsewhere. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States. Given this normalization, we think the level of interest rates remains too low. Within this environment, we think the Fed’s tone has changed somewhat. For some time now, the central bank has emphasized that its policy was data-dependent — particularly data related to employment and inflation levels. After years of employing stimulative monetary policy in an effort to ward off deflation, the Fed has now shifted its focus to inflation. We believe this new phase of monetary policy is driven by a central bank that is becoming more concerned with the possibility that the economy could outperform forecasts. Consequently, we do expect the Fed to increase rates at least twice more this year, and we believe these increases could occur sooner than the market is currently forecasting. How do you plan to position the fund in light of this outlook? Within this environment, we expect to generally keep the fund’s duration below that of the benchmark, but may make tactical adjustments to duration over the near term. We also plan to maintain our end-of-period positioning in the “mortgage basis,” which is a strategy that seeks to exploit the yield differential between current-coupon, 30-year agency pass-throughs and 30-year Treasuries. At some point, we expect the Fed to begin reducing its portfolio of agency pass-throughs. When the central bank begins this process, the market impact of Fed sales could drive mortgage rates higher versus Treasury yields. If that occurs, our mortgage basis positioning may benefit. We think IO CMOs may continue to be less sensitive to modest rate declines since residential mortgage lending appears to be more constrained than it was several years ago. Against that backdrop, we plan to continue emphasizing securities structured from mortgages that we believe have a lower This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges may vary over time. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. 8 U.S. Government Income Trust likelihood of being refinanced should interest rates fall. Lastly, we continue to like reverse-mortgage IO CMOs. We think they offer a combination of reduced rate sensitivity, reasonable liquidity [ease of trading at favorable bid/ask spreads], and attractive yield spreads. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counter-party risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. U.S. Government Income Trust9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (2/8/84) Before sales charge 6.32% 55.63% 4.52% 8.43% 1.63% 3.49% 1.15% 1.77% –0.09% After sales charge 6.19 49.40 4.10 4.09 0.80 –0.65 –0.22 –2.30 –4.08 Class B (4/27/92) Before CDSC 6.08 47.01 3.93 4.54 0.89 1.22 0.41 1.03 –0.52 After CDSC 6.08 47.01 3.93 2.63 0.52 –1.66 –0.56 –3.91 –5.44 Class C (7/26/99) Before CDSC 5.51 43.58 3.68 4.40 0.86 1.12 0.37 1.01 –0.55 After CDSC 5.51 43.58 3.68 4.40 0.86 1.12 0.37 0.02 –1.53 Class M (2/6/95) Before sales charge 6.01 52.28 4.30 7.06 1.37 2.66 0.88 1.50 –0.28 After sales charge 5.91 47.33 3.95 3.58 0.71 –0.68 –0.23 –1.80 –3.52 Class R (1/21/03) Net asset value 6.03 50.66 4.18 7.07 1.37 2.69 0.89 1.51 –0.29 Class Y (4/11/94) Net asset value 6.50 59.03 4.75 9.81 1.89 4.28 1.41 2.07 –0.02 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10U.S. Government Income Trust Comparative index returns For periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays GNMA Index 7.32% 51.37% 4.23% 9.27% 1.79% 7.53% 2.45% 0.09% –1.42% Lipper GNMA Funds category average * 6.55 45.83 3.83 6.59 1.28 5.26 1.72 –0.02 –1.31 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/17, there were 63, 62, 58, 55, 42, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/17 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.198 $0.151 $0.148 $0.182 $0.181 $0.216 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/16 $13.20 $13.75 $13.14 $13.08 $13.26 $13.71 $13.07 $13.08 3/31/17 12.99 13.53 12.92 12.86 13.04 13.48 12.85 12.86 Before After Net Net Before After Net Net Current rate sales sales asset asset sales sales asset asset (end of period) charge charge value value charge charge value value Current dividend rate 1 3.05% 2.93% 2.41% 2.33% 2.85% 2.76% 2.89% 3.36% Current 30-day SEC yield 2 N/A 2.79% 2.17% 2.16% N/A 2.58% 2.66% 3.15% The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. U.S. Government Income Trust 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/16 * 0.89% 1.62% 1.64% 1.13% 1.14% 0.64% Annualized expense ratio for the six-month period ended 3/31/17 0.88% 1.61% 1.63% 1.12% 1.13% 0.63% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 10/1/16 to 3/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $4.39 $8.01 $8.11 $5.58 $5.63 $3.14 Ending value (after expenses) $999.10 $994.80 $994.50 $997.20 $997.10 $999.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 U.S. Government Income Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/17, use the following calculation method. To find the value of your investment on 10/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $4.43 $8.10 $8.20 $5.64 $5.69 $3.18 Ending value (after expenses) $1,020.54 $1,016.90 $1,016.80 $1,019.35 $1,019.30 $1,021.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. U.S. Government Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. 14 U.S. Government Income Trust • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays GNMA Index is an unmanaged index of Government National Mortgage Association bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. U.S. Government Income Trust 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2017, Putnam employees had approximately $486,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 U.S. Government Income Trust Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. U.S. Government Income Trust17 The fund’s portfolio 3/31/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (168.7%)* amount Value U.S. Government Guaranteed Mortgage Obligations (96.5%) Government National Mortgage Association Adjustable Rate Mortgages 2.125%, 7/20/26 $13,446 $13,705 Government National Mortgage Association Pass-Through Certificates 8.50%, 12/15/19 1,875 1,943 7.50%, 10/20/30 54,703 64,624 5.50%, 8/15/35 335 377 5.00%, TBA, 4/1/47 52,000,000 55,904,061 4.50%, with due dates from 6/20/34 to 4/20/46 34,108,344 36,833,946 4.50%, TBA, 4/1/47 59,000,000 63,014,767 4.00%, with due dates from 9/15/39 to 5/20/46 106,404,512 114,537,389 4.00%, TBA, 4/1/47 32,000,000 33,802,499 3.50%, with due dates from 7/15/42 to 5/20/46 197,707,571 206,286,095 3.50%, TBA, 4/1/47 99,000,000 102,658,357 3.00%, with due dates from 3/20/43 to 10/20/44 2,746,869 2,777,910 3.00%, TBA, 4/1/47 226,000,000 228,012,801 U.S. Government Agency Mortgage Obligations (72.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.50%, with due dates from 7/1/44 to 3/1/45 880,974 960,884 4.00%, 9/1/45 1,747,633 1,855,904 3.50%, with due dates from 4/1/42 to 1/1/47 4,492,703 4,614,181 3.50%, TBA, 4/1/47 3,000,000 3,068,438 3.00%, with due dates from 3/1/43 to 6/1/46 4,228,705 4,213,234 Federal National Mortgage Association Pass-Through Certificates 6.00%, with due dates from 2/1/36 to 5/1/41 4,078,146 4,628,900 6.00%, TBA, 4/1/47 5,000,000 5,653,125 5.50%, 2/1/35 869,696 970,459 5.50%, TBA, 4/1/47 44,000,000 48,881,250 4.50%, with due dates from 4/1/41 to 10/1/46 4,529,827 4,892,968 4.50%, TBA, 4/1/47 41,000,000 43,969,298 4.00%, with due dates from 5/1/43 to 9/1/46 26,014,895 27,571,988 4.00%, TBA, 4/1/47 42,000,000 44,057,345 3.50%, with due dates from 6/1/42 to 1/1/47 29,935,778 30,838,486 3.50%, TBA, 5/1/47 35,000,000 35,731,444 3.50%, TBA, 4/1/47 87,000,000 88,998,286 3.00%, with due dates from 9/1/42 to 10/1/46 40,635,717 40,509,615 3.00%, TBA, 4/1/47 170,000,000 168,565,625 2.50%, 3/1/43 67,839,097 65,048,685 2.50%, TBA, 4/1/47 6,000,000 5,720,625 Total U.S. government and agency mortgage obligations (cost $1,469,081,605) Principal MORTGAGE-BACKED SECURITIES (30.5%)* amount Value Agency collateralized mortgage obligations (30.5%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.122%, 4/15/37 $232,546 $355,433 IFB Ser. 2976, Class LC, 21.075%, 5/15/35 1,598,752 2,322,658 18 U.S. Government Income Trust Principal MORTGAGE-BACKED SECURITIES (30.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation IFB Ser. 2979, Class AS, 20.929%, 3/15/34 $2,876 $2,887 IFB Ser. 3072, Class SM, 20.452%, 11/15/35 683,504 983,693 IFB Ser. 3249, Class PS, 19.265%, 12/15/36 231,264 322,270 IFB Ser. 3065, Class DC, 17.123%, 3/15/35 2,657,446 3,820,709 IFB Ser. 2990, Class LB, 14.614%, 6/15/34 1,633,306 1,956,786 IFB Ser. 4136, Class ES, IO, 5.338%, 11/15/42 5,422,746 756,471 IFB Ser. 4436, Class SC, IO, 5.238%, 2/15/45 12,826,031 2,363,837 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 4,863,886 1,031,630 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 4,086,633 762,337 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 2,755,362 403,193 Ser. 4329, Class MI, IO, 4.50%, 6/15/26 9,054,859 1,029,013 Ser. 4546, Class PI, IO, 4.00%, 12/15/45 14,546,787 2,519,504 Ser. 4601, Class IC, IO, 4.00%, 12/15/45 10,045,779 1,629,425 Ser. 4530, Class HI, IO, 4.00%, 11/15/45 7,896,402 1,381,081 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 6,480,118 1,286,433 Ser. 4425, IO, 4.00%, 1/15/45 8,195,177 1,589,455 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 6,697,408 1,470,081 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 12,024,122 2,430,292 Ser. 4019, Class JI, IO, 4.00%, 5/15/41 6,474,782 986,109 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 7,938,066 729,788 Ser. 4015, Class GI, IO, 4.00%, 3/15/27 5,535,810 629,402 Ser. 4621, Class QI, IO, 3.50%, 10/15/46 22,706,201 3,788,303 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 4,249,115 715,721 Ser. 4136, Class IQ, IO, 3.50%, 11/15/42 7,627,326 1,039,505 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 6,794,632 575,505 FRB Ser. 57, Class 2A1, 3.482%, 7/25/43 20,455 22,083 FRB Ser. 59, Class 2A1, 3.252%, 10/25/43 12,791 12,567 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 8,283,503 1,056,147 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 7,933,272 944,615 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 12,188,389 1,326,950 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 14,873,783 1,543,899 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 8,783,547 939,313 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 6,532,156 649,950 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 7,890,298 745,224 Ser. 3939, Class EI, IO, 3.00%, 3/15/26 8,947,690 575,419 FRB Ser. 8, Class A9, IO, 0.447%, 11/15/28 1,605,691 22,078 FRB Ser. 59, Class 1AX, IO, 0.275%, 10/25/43 4,191,116 41,748 Ser. 48, Class A2, IO, 0.212%, 7/25/33 6,260,918 46,224 Ser. 315, PO, zero%, 9/15/43 9,148,574 7,072,774 Ser. 3369, Class BO, PO, zero%, 9/15/37 6,608 5,494 Ser. 3391, PO, zero%, 4/15/37 24,507 20,738 Ser. 3300, PO, zero%, 2/15/37 74,346 63,972 Ser. 3314, PO, zero%, 11/15/36 18,833 18,395 Ser. 3206, Class EO, PO, zero%, 8/15/36 5,241 4,593 Ser. 3175, Class MO, PO, zero%, 6/15/36 65,330 54,581 Ser. 3210, PO, zero%, 5/15/36 5,026 4,542 Ser. 3326, Class WF, zero%, 10/15/35 24,613 18,528 FRB Ser. 3117, Class AF, zero%, 2/15/36 13,257 10,136 U.S. Government Income Trust 19 Principal MORTGAGE-BACKED SECURITIES (30.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association IFB Ser. 06-62, Class PS, 34.01%, 7/25/36 $392,038 $709,346 IFB Ser. 05-74, Class NK, 22.592%, 5/25/35 1,376,134 1,908,429 IFB Ser. 06-8, Class HP, 20.967%, 3/25/36 500,764 788,157 IFB Ser. 07-53, Class SP, 20.601%, 6/25/37 588,329 859,116 IFB Ser. 08-24, Class SP, 19.684%, 2/25/38 2,366,596 3,232,441 IFB Ser. 05-122, Class SE, 19.664%, 11/25/35 419,630 565,021 IFB Ser. 05-75, Class GS, 17.305%, 8/25/35 241,003 312,397 IFB Ser. 05-106, Class JC, 17.08%, 12/25/35 819,583 1,189,356 IFB Ser. 05-83, Class QP, 14.842%, 11/25/34 211,448 260,893 IFB Ser. 11-4, Class CS, 10.937%, 5/25/40 1,289,067 1,476,977 IFB Ser. 11-123, Class KS, IO, 5.618%, 10/25/41 1,404,877 248,438 IFB Ser. 13-103, Class SK, IO, 4.938%, 10/25/43 3,339,207 714,516 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 6,606,544 1,412,149 FRB Ser. 03-W11, Class A1, 4.326%, 6/25/33 984 1,030 FRB Ser. 04-W7, Class A2, 4.02%, 3/25/34 6,957 7,772 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 6,524,272 1,178,367 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 4,856,584 661,588 Ser. 12-104, Class HI, IO, 4.00%, 9/25/27 9,257,757 1,107,601 FRB Ser. 03-W14, Class 2A, 3.791%, 1/25/43 21,463 23,195 FRB Ser. 03-W3, Class 1A4, 3.637%, 8/25/42 36,819 40,991 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 25,310,166 4,097,969 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 9,761,514 1,376,221 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 2,716,539 369,504 Ser. 13-22, Class PI, IO, 3.50%, 10/25/42 6,701,640 1,264,740 Ser. 12-114, Class NI, IO, 3.50%, 10/25/41 11,922,310 1,931,239 FRB Ser. 04-W2, Class 4A, 3.023%, 2/25/44 13,834 14,183 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 6,348,011 749,065 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 9,971,411 1,118,668 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 6,356,796 734,210 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 7,079,518 748,268 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 6,112,805 474,965 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 4,465,083 379,532 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 9,848,445 878,580 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 7,818,908 847,570 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 7,547,789 528,194 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 9,381,511 670,497 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 7,128,008 516,781 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 7,770,562 882,736 Ser. 98-W2, Class X, IO, 2.889%, 6/25/28 10,123,857 493,538 FRB Ser. 07-95, Class A3, 1.232%, 8/27/36 13,676,000 13,208,307 Ser. 98-W5, Class X, IO, 1.225%, 7/25/28 3,126,331 152,409 FRB Ser. 01-50, Class B1, IO, 0.402%, 10/25/41 580,402 6,892 Ser. 01-79, Class BI, IO, 0.302%, 3/25/45 1,694,207 15,619 Ser. 03-34, Class P1, PO, zero%, 4/25/43 90,956 75,099 Ser. 08-53, Class DO, PO, zero%, 7/25/38 172,336 156,070 Ser. 07-64, Class LO, PO, zero%, 7/25/37 33,755 30,889 Ser. 07-44, Class CO, PO, zero%, 5/25/37 94,244 77,934 Ser. 07-14, Class KO, PO, zero%, 3/25/37 12,123 10,070 20 U.S. Government Income Trust Principal MORTGAGE-BACKED SECURITIES (30.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 06-125, Class OX, PO, zero%, 1/25/37 $2,293 $1,921 Ser. 06-84, Class OT, PO, zero%, 9/25/36 3,196 2,674 Ser. 06-46, Class OC, PO, zero%, 6/25/36 5,385 4,466 Ser. 08-36, Class OV, PO, zero%, 1/25/36 36,683 31,777 FRB Ser. 88-12, Class B, zero%, 2/25/18 138 137 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 7,497,003 1,771,167 IFB Ser. 11-81, Class SB, IO, 5.777%, 11/16/36 4,343,915 402,811 IFB Ser. 13-182, Class SP, IO, 5.722%, 12/20/43 8,610,023 1,617,393 IFB Ser. 11-156, Class SK, IO, 5.622%, 4/20/38 9,913,493 2,094,225 IFB Ser. 10-20, Class SC, IO, 5.172%, 2/20/40 2,067,978 358,174 Ser. 15-89, Class LI, IO, 5.00%, 12/20/44 11,053,391 2,375,153 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 7,252,944 1,552,565 Ser. 14-76, IO, 5.00%, 5/20/44 5,727,498 1,176,265 Ser. 13-51, Class QI, IO, 5.00%, 2/20/43 7,833,964 1,474,419 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 3,277,210 695,060 Ser. 13-6, Class OI, IO, 5.00%, 1/20/43 25,723,068 5,512,454 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 794,415 46,640 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 2,459,457 519,868 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 15,378,768 3,268,819 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 8,270,894 1,765,340 IFB Ser. 14-119, Class SA, IO, 4.622%, 8/20/44 11,482,689 1,779,817 Ser. 13-34, Class HI, IO, 4.50%, 3/20/43 9,994,682 1,948,950 Ser. 12-129, IO, 4.50%, 11/16/42 4,300,644 964,290 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 3,556,392 487,759 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 9,518,603 1,881,637 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 15,188,800 3,086,364 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 4,289,590 863,919 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 2,274,977 455,603 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 10,201,347 2,239,823 Ser. 11-81, Class PI, IO, 4.50%, 12/20/37 942,553 10,566 Ser. 16-27, Class IB, IO, 4.00%, 11/20/45 10,112,085 1,813,774 Ser. 15-94, IO, 4.00%, 7/20/45 24,709,518 5,706,589 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 10,528,930 2,188,859 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 6,732,086 1,474,475 Ser. 15-40, IO, 4.00%, 3/20/45 6,266,649 1,333,129 Ser. 14-2, Class IL, IO, 4.00%, 1/16/44 2,398,131 433,366 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 15,209,711 2,059,243 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 3,597,148 626,659 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 8,806,536 1,595,884 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 4,138,304 729,917 Ser. 14-104, IO, 4.00%, 3/20/42 9,414,314 1,659,744 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 4,859,056 509,641 Ser. 10-114, Class MI, IO, 4.00%, 3/20/39 5,011,812 433,936 Ser. 14-182, Class BI, IO, 4.00%, 1/20/39 12,136,939 2,068,159 Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 14,592,634 1,904,105 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 19,981,464 2,684,210 Ser. 16-4, Class JI, IO, 3.50%, 1/20/46 9,451,502 1,561,672 U.S. Government Income Trust 21 Principal MORTGAGE-BACKED SECURITIES (30.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 $4,227,723 $864,840 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 11,988,634 1,876,461 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 10,169,314 1,650,398 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 4,762,893 766,350 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 4,372,717 706,456 Ser. 12-136, IO, 3.50%, 11/20/42 9,253,246 1,905,549 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 4,755,772 656,729 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 8,306,454 983,484 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 3,010,239 234,669 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 4,300,352 593,866 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 6,384,504 908,885 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 3,984,709 398,901 Ser. 14-147, Class MI, IO, 3.50%, 7/20/39 8,962,286 597,247 Ser. 15-99, Class TI, IO, 3.50%, 4/20/39 9,715,481 968,148 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 11,615,890 1,575,435 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 5,549,470 694,416 Ser. 12-48, Class AI, IO, 3.50%, 2/20/36 11,749,751 1,326,691 Ser. 14-160, Class IB, IO, 3.00%, 11/20/40 15,219,612 1,397,160 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 4,963,527 442,672 Ser. 14-174, Class AI, IO, 3.00%, 11/16/29 7,606,786 757,423 Ser. 17-H03, Class KI, IO, 2.774%, 1/20/67 18,515,762 2,492,907 Ser. 16-H23, Class NI, IO, 2.591%, 10/20/66 33,376,446 4,632,651 Ser. 15-H22, Class GI, IO, 2.58%, 9/20/65 15,612,785 2,073,378 Ser. 16-H13, Class IK, IO, 2.576%, 6/20/66 18,085,843 2,339,856 Ser. 16-H24, Class JI, IO, 2.496%, 11/20/66 6,695,358 882,950 Ser. 16-H03, Class AI, IO, 2.371%, 1/20/66 15,522,539 1,668,673 Ser. 16-H04, Class HI, IO, 2.36%, 7/20/65 14,042,143 1,529,189 Ser. 17-H08, Class GI, IO, 2.313%, 2/20/67 13,044,728 1,777,344 Ser. 16-H06, Class AI, IO, 2.286%, 2/20/66 12,671,442 1,283,617 Ser. 16-H27, Class GI, IO, 2.273%, 12/20/66 19,819,809 2,784,683 Ser. 16-H07, Class PI, IO, 2.248%, 3/20/66 27,462,951 3,587,348 Ser. 15-H25, Class BI, IO, 2.205%, 10/20/65 13,621,340 1,482,002 FRB Ser. 15-H16, Class XI, IO, 2.202%, 7/20/65 12,382,826 1,433,931 Ser. 17-H06, Class MI, IO, 2.17%, 2/20/67 21,721,784 2,765,183 Ser. 15-H20, Class CI, IO, 2.17%, 8/20/65 21,684,385 2,547,959 Ser. 16-H04, Class KI, IO, 2.122%, 2/20/66 16,528,708 1,435,931 Ser. 15-H22, Class AI, IO, 2.115%, 9/20/65 21,810,533 2,325,003 Ser. 15-H13, Class AI, IO, 2.101%, 6/20/65 18,475,232 2,090,011 Ser. 15-H10, Class HI, IO, 2.098%, 4/20/65 22,587,213 2,351,329 Ser. 16-H11, Class HI, IO, 2.083%, 1/20/66 46,162,412 5,077,865 Ser. 16-H06, Class HI, IO, 2.058%, 2/20/66 13,519,381 1,307,324 Ser. 16-H01, Class HI, IO, 2.043%, 10/20/65 15,527,271 1,391,244 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 21,069,510 1,731,914 Ser. 16-H10, Class AI, IO, 2.014%, 4/20/66 23,989,188 1,983,906 Ser. 16-H17, Class DI, IO, 2.013%, 7/20/66 19,917,648 2,370,200 Ser. 14-H21, Class AI, IO, 1.967%, 10/20/64 19,124,551 1,832,132 Ser. 16-H06, Class DI, IO, 1.917%, 7/20/65 17,687,321 1,620,159 Ser. 15-H23, Class TI, IO, 1.885%, 9/20/65 17,007,336 1,761,960 22 U.S. Government Income Trust Principal MORTGAGE-BACKED SECURITIES (30.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-H18, Class QI, IO, 1.87%, 6/20/66 $18,056,994 $2,320,324 Ser. 15-H23, Class DI, IO, 1.831%, 9/20/65 8,323,950 808,081 Ser. 14-H25, Class BI, IO, 1.676%, 12/20/64 15,862,544 1,356,248 Ser. 17-H06, Class EI, 1.565%, 2/20/67 13,426,029 1,071,075 Ser. 16-H08, Class GI, IO, 1.421%, 4/20/66 13,399,529 834,791 FRB Ser. 11-H07, Class FI, IO, 1.224%, 2/20/61 53,847,913 2,196,995 Ser. 12-H11, Class FI, IO, 1.212%, 2/20/62 47,590,514 2,079,705 Ser. 11-H16, Class FI, IO, 1.025%, 7/20/61 37,466,871 1,573,609 Ser. 10-158, Class OP, PO, zero%, 12/20/40 7,123,250 5,952,415 Ser. 10-151, Class KO, PO, zero%, 6/16/37 856,849 710,988 Ser. 06-36, Class OD, PO, zero%, 7/16/36 9,841 8,250 Ser. 06-64, PO, zero%, 4/16/34 7,252 7,159 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 561,106 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 322,772 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 796,911 6,973 FRB Ser. 98-3, IO, zero%, 9/19/27 374,933 — Total mortgage-backed securities (cost $260,748,000) Principal ASSET-BACKED SECURITIES (0.9%)* amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.882%, 2/25/49 $8,170,000 $8,170,000 Total asset-backed securities (cost $8,170,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $104,711,400 $176,962 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 157,067,100 141,360 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 157,067,100 131,936 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 157,067,100 86,387 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 157,067,100 37,696 2.265/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.265 78,533,600 36,125 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 52,355,700 593,190 1.425/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.425 157,067,100 58,115 (2.60)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.60 78,533,600 23,560 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 104,711,400 969,628 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 209,422,800 230,365 2.297/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.297 78,533,600 107,591 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 157,067,100 76,963 2.163/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.163 78,533,600 34,555 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 157,067,100 157 U.S. Government Income Trust 23 PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* cont . Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.58)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.58 $104,711,400 $15,707 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 157,067,100 43,979 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 52,355,700 470,154 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 52,355,700 362,825 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 52,355,700 145,549 1.426/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.426 157,067,100 53,403 Total purchased swap options outstanding (cost $9,058,847) PURCHASED OPTIONS OUTSTANDING (0.2%)* Expiration date/strike Contract price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$98.51 $28,000,000 $267,512 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 28,000,000 247,940 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 28,000,000 229,264 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) May-17/98.95 137,000,000 760,624 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Call) Apr-17/102.50 200,000,000 178,000 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.95 28,000,000 40,796 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 28,000,000 35,028 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 28,000,000 29,960 Total purchased options outstanding (cost $3,255,781) Principal amount/ SHORT-TERM INVESTMENTS (5.8%)* shares Value Interest in $250,000,000 joint tri-party repurchase agreement dated 3/31/17 with HSBC Bank USA, National Association due 4/3/17 — maturity value of $37,076,410 for an effective yield of 0.780% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 1/20/45 to 10/20/46, valued at $255,001,975) $37,074,000 $37,074,000 Putnam Government Money Market Fund 0.62% L Shares 768,050 768,050 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% P Shares 1,135,000 1,135,000 U.S. Treasury Bills 0.771%, 7/13/17 Δ§ $4,412,000 4,402,408 U.S. Treasury Bills 0.523%, 5/18/17 Δ§ 1,869,000 1,867,312 24U.S. Government Income Trust Principal amount/ SHORT-TERM INVESTMENTS (5.8%)* cont . shares Value U.S. Treasury Bills 0.508%, 5/11/17 $25,000 $24,981 U.S. Treasury Bills 0.584%, 4/6/17 Δ 5,712,000 5,711,709 Total short-term investments (cost $50,983,747) TOTAL INVESTMENTS Total investments (cost $1,801,297,980) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $874,163,241. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $754,925,543 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. U.S. Government Income Trust 25 WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/17 (premiums $10,813,814) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8625/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8625 $78,533,600 $79 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 52,355,700 72,251 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 104,711,400 76,439 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 52,355,700 80,628 (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 104,711,400 128,795 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 157,067,100 215,182 Barclays Bank PLC 2.83/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.83 78,533,600 314 2.715/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.715 78,533,600 3,141 (2.13975)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.13975 157,067,100 4,712 (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 52,355,700 269,108 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 52,355,700 353,401 (2.435)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.435 78,533,600 504,971 Citibank, N.A. 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 52,355,700 52 (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 52,355,700 52 2.8945/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8945 78,533,600 1,571 2.7655/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.7655 78,533,600 6,283 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 209,422,800 211,517 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 104,711,400 410,469 Credit Suisse International 2.81/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.81 104,711,400 105 2.695/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.695 104,711,400 1,047 (2.43)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.43 104,711,400 579,054 Goldman Sachs International (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 157,067,100 157 (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 157,067,100 3,141 JPMorgan Chase Bank N.A. (2.06)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.06 157,067,100 34,555 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 52,355,700 61,780 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 52,355,700 102,617 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 11,494,000 541,666 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 52,355,700 811,513 Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $3,255,781) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$99.20 $28,000,000 $170,856 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.32 28,000,000 156,184 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.45 28,000,000 142,408 26 U.S. Government Income Trust WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $3,255,781) (Unaudited) cont . Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.88 $28,000,000 $100,884 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.01 28,000,000 90,832 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.13 28,000,000 81,564 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) May-17/98.95 137,000,000 814,054 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.38 28,000,000 19,852 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.26 28,000,000 16,828 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.13 28,000,000 14,224 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.81 28,000,000 9,184 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.69 28,000,000 7,700 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.56 28,000,000 6,468 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) Apr-17/102.50 200,000,000 553,000 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $15,706,700 $(1,685,329) $(31,885) 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 15,706,700 (553,661) (60,314) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 15,706,700 (553,661) (70,680) 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 15,706,700 (1,685,329) (139,601) (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 15,706,700 1,419,100 202,459 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 15,706,700 1,419,100 102,408 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 15,706,700 (219,108) (3,613) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 15,706,700 (219,108) (43,508) U.S. Government Income Trust 27 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 $3,141,300 $(396,589) $4,712 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 3,141,300 (396,589) (4,492) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 15,706,700 (2,193,048) (54,031) (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 15,706,700 (2,193,048) (171,831) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 15,706,700 1,491,351 211,884 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 15,706,700 1,491,351 67,539 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/17 (proceeds receivable $439,592,695) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3.00%, 4/1/47 $1,000,000 4/12/17 $990,898 Federal National Mortgage Association, 4.00%, 5/1/47 42,000,000 5/11/17 43,972,030 Federal National Mortgage Association, 4.00%, 4/1/47 42,000,000 4/12/17 44,057,345 Federal National Mortgage Association, 3.50%, 4/1/47 87,000,000 4/12/17 88,998,286 Federal National Mortgage Association, 3.00%, 5/1/47 86,000,000 5/11/17 85,119,842 Federal National Mortgage Association, 3.00%, 4/1/47 170,000,000 4/12/17 168,565,624 Federal National Mortgage Association, 2.50%, 5/1/47 6,000,000 5/11/17 5,711,485 Federal National Mortgage Association, 2.50%, 4/1/47 6,000,000 4/12/17 5,720,625 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $548,152,900 E $(90,871) 6/21/19 1.75% 3 month USD- $(318,903) LIBOR-BBA 57,127,100 E 39,621 6/21/22 2.20% 3 month USD- (179,404) LIBOR-BBA 50,747,300 E (448,733) 6/21/27 3 month USD- 2.50% (128,973) LIBOR-BBA 18,810,400 E 133,867 6/21/47 3 month USD- 2.70% 256,285 LIBOR-BBA 31,032,000 E (411) 4/4/27 3 month USD- 2.39859% 20,659 LIBOR-BBA Total E Extended effective date. 28 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,633,647 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(12,062) USD-LIBOR) 4.00% 30 year Fannie Mae pools 805,008 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,944) USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 765,908 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,683 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,433,908 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,038) USD-LIBOR) 4.00% 30 year Fannie Mae pools 106,470 — 1/12/41 4.00% (1 month Synthetic TRS Index (786) USD-LIBOR) 4.00% 30 year Fannie Mae pools 972,718 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,182) USD-LIBOR) 4.00% 30 year Fannie Mae pools 88,319 — 1/12/40 5.00% (1 month Synthetic TRS Index (605) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,258,724 — 1/12/40 4.00% (1 month Synthetic MBX Index 23,025 USD-LIBOR) 4.00% 30 year Fannie Mae pools 33,835,475 — 1/12/40 4.00% (1 month Synthetic MBX Index 344,905 USD-LIBOR) 4.00% 30 year Fannie Mae pools 848,298 — 1/12/39 6.00% (1 month Synthetic TRS Index (1,656) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,744,349 — 1/12/40 4.00% (1 month Synthetic MBX Index 38,169 USD-LIBOR) 4.00% 30 year Fannie Mae pools 94,256 — 1/12/38 6.50% (1 month Synthetic TRS Index (307) USD-LIBOR) 6.50% 30 year Fannie Mae pools 45,638 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 301 USD-LIBOR 5.50% 30 year Fannie Mae pools 45,638 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 301 USD-LIBOR 5.50% 30 year Fannie Mae pools 109,612 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 722 USD-LIBOR 5.50% 30 year Fannie Mae pools 106,219 — 1/12/40 4.50% (1 month Synthetic TRS Index (706) USD-LIBOR) 4.50% 30 year Fannie Mae pools U.S. Government Income Trust 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $18,336 $— 1/12/39 (5.50%) 1 month Synthetic TRS Index $121 USD-LIBOR 5.50% 30 year Fannie Mae pools 26,409,835 — 1/12/41 5.00% (1 month Synthetic MBX Index 109,169 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 952,829 — 1/12/40 4.50% (1 month Synthetic MBX Index 8,314 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,235,911 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 13,818 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,615,560 — 1/12/39 5.50% (1 month Synthetic TRS Index (17,223) USD-LIBOR) 5.50% 30 year Fannie Mae pools 3,065,484 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (12,302) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,607,287 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,243) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,839,282 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 28,732 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,196,975 — 1/12/43 3.50% (1 month Synthetic TRS Index (10,641) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,652,809 — 1/12/40 5.00% (1 month Synthetic MBX Index 15,664 USD-LIBOR) 5.00% 30 year Fannie Mae pools 27,319,209 — 1/12/41 5.00% (1 month Synthetic MBX Index 240,853 USD-LIBOR) 5.00% 30 year Fannie Mae pools 48,800,080 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (246,428) USD-LIBOR 6.50% 30 year Fannie Mae pools 14,900,597 — 1/12/41 5.00% (1 month Synthetic MBX Index 131,368 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 44,421 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 293 USD-LIBOR 5.50% 30 year Fannie Mae pools 30 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $451,229 $— 1/12/41 5.00% (1 month Synthetic MBX Index $3,978 USD-LIBOR) 5.00% 30 year Fannie Mae pools 45,638 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 301 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,608,963 — 1/12/42 4.00% (1 month Synthetic TRS Index (12,386) USD-LIBOR) 4.00% 30 year Fannie Mae pools 202,196 — 1/12/41 5.00% (1 month Synthetic MBX Index 836 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,439,493 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 25,740 USD-LIBOR 5.00% 30 year Fannie Mae pools 2,472,852 — 1/12/44 4.00% (1 month Synthetic TRS Index (18,255) USD-LIBOR) 4.00% 30 year Fannie Mae pools 35,036 — 1/12/43 3.50% (1 month Synthetic TRS Index (311) USD-LIBOR) 3.50% 30 year Fannie Mae pools 10,157,062 — 1/12/45 4.00% (1 month Synthetic TRS Index (89,278) USD-LIBOR) 4.00% 30 year Fannie Mae pools 820,044 — 1/12/45 4.00% (1 month Synthetic TRS Index (7,208) USD-LIBOR) 4.00% 30 year Fannie Mae pools 818,615 — 1/12/45 3.50% (1 month Synthetic TRS Index (9,450) USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,483,302 — 1/12/44 4.00% (1 month Synthetic TRS Index (40,479) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,037,236 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 29,808 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 67,803 — 1/12/40 4.00% (1 month Synthetic TRS Index (309) USD-LIBOR) 4.00% 30 year Fannie Mae pools 106,219 — 1/12/40 (4.50%)1 month Synthetic TRS Index 706 USD-LIBOR 4.50% 30 year Fannie Mae pools 61,577 — 1/12/40 5.00% (1 month Synthetic TRS Index (422) USD-LIBOR) 5.00% 30 year Fannie Mae pools 234,460 — 1/12/41 4.50% (1 month Synthetic MBX Index 2,009 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools U.S. Government Income Trust 31 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $2,575,803 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(8,402) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,987,061 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,482) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,764,243 — 1/12/39 6.00% (1 month Synthetic TRS Index (11,252) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,230,095 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,275) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,558,382 — 1/12/42 4.00% (1 month Synthetic TRS Index (27,392) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,558,382 — 1/12/42 4.00% (1 month Synthetic TRS Index (27,392) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,393,972 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (17,139) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,275,013 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,438) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,181,846 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 14,367 USD-LIBOR 5.50% 30 year Fannie Mae pools 33,155 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 218 USD-LIBOR 5.50% 30 year Fannie Mae pools 2,191,034 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,277) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,919,149 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,260) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,593,512 — 1/12/38 6.50% (1 month Synthetic TRS Index (8,460) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,649,618 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (23,479) USD-LIBOR 6.50% 30 year Fannie Mae pools 172,374 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (870) USD-LIBOR 6.50% 30 year Fannie Mae pools 459,680 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,321) USD-LIBOR 6.50% 30 year Fannie Mae pools 32 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $409,084 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(2,066) USD-LIBOR 6.50% 30 year Fannie Mae pools 571,339 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,864) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,624,262 — 1/12/38 6.50% (1 month Synthetic TRS Index (8,560) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,090,305 — 1/12/42 4.00% (1 month Synthetic TRS Index (31,487) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,620,679 — 1/12/42 4.00% (1 month Synthetic TRS Index (20,174) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,216,817 — 1/12/39 6.00% (1 month Synthetic TRS Index (8,232) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,358,272 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 25,132 USD-LIBOR 5.00% 30 year Fannie Mae pools 813,849 — 1/12/45 4.00% (1 month Synthetic TRS Index (7,154) USD-LIBOR) 4.00% 30 year Fannie Mae pools 924,008 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 8,214 USD-LIBOR 3.50% 30 year Fannie Mae pools 4,629,338 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 34,353 USD-LIBOR 3.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 519,393 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,835) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,358,497 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 25,134 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 3,700,870 — 1/12/44 4.00% (1 month Synthetic TRS Index (27,321) USD-LIBOR) 4.00% 30 year Fannie Mae pools 308,003 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 2,738 USD-LIBOR 3.50% 30 year Fannie Mae pools 15,261,657 — 1/12/42 (4.00%) 1 month Synthetic TRS Index 117,483 USD-LIBOR 4.00% 30 year Fannie Mae pools Total $— U.S. Government Income Trust33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $8,170,000 $—­ Mortgage-backed securities —­ 266,555,480 — Purchased options outstanding —­ 1,789,124 —­ Purchased swap options outstanding —­ 3,796,207 —­ U.S. government and agency mortgage obligations —­ 1,474,659,214 —­ Short-term investments 1,903,050 49,080,410 —­ Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $—­ $(2,184,038) $—­ Written swap options outstanding —­ (4,474,600) —­ Forward premium swap option contracts —­ 9,047 —­ TBA sale commitments —­ (443,136,135) —­ Interest rate swap contracts —­ 16,191 —­ Total return swap contracts —­ 475,102 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 34U.S. Government Income Trust Statement of assets and liabilities 3/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,800,529,930) $1,805,185,435 Affiliated issuers (identified cost $768,050) (Notes 1 and 5) 768,050 Interest and other receivables 6,931,233 Receivable for shares of the fund sold 1,467,023 Receivable for investments sold 431,126 Receivable for sales of delayed delivery securities (Note 1) 344,781,492 Receivable for variation margin (Note 1) 2,892,423 Unrealized appreciation on forward premium swap option contracts (Note 1) 589,002 Unrealized appreciation on OTC swap contracts (Note 1) 1,253,455 Prepaid assets 60,194 Total assets LIABILITIES Payable to custodian 24,263 Payable for investments purchased 407,087 Payable for purchases of delayed delivery securities (Note 1) 826,730,145 Payable for shares of the fund repurchased 5,873,145 Payable for compensation of Manager (Note 2) 292,551 Payable for custodian fees (Note 2) 78,337 Payable for investor servicing fees (Note 2) 254,014 Payable for Trustee compensation and expenses (Note 2) 555,679 Payable for administrative services (Note 2) 3,538 Payable for distribution fees (Note 2) 511,657 Payable for variation margin (Note 1) 3,008,760 Unrealized depreciation on OTC swap contracts (Note 1) 778,353 Unrealized depreciation on forward premium swap option contracts (Note 1) 579,955 Written options outstanding, at value (premiums $14,069,595) (Notes 1 and 3) 6,658,638 TBA sale commitments, at value (proceeds receivable $439,592,695) (Note 1) 443,136,135 Collateral on certain derivative contracts, at value (Note 1) 1,135,000 Other accrued expenses 168,935 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $972,027,661 Undistributed net investment income (Note 1) 18,432,678 Accumulated net realized loss on investments (Note 1) (124,953,933) Net unrealized appreciation of investments 8,656,835 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) U.S. Government Income Trust 35 Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($680,641,625 divided by 52,414,310 shares) $12.99 Offering price per class A share (100/96.00 of $12.99) * $13.53 Net asset value and offering price per class B share ($12,766,306 divided by 988,221 shares) ** $12.92 Net asset value and offering price per class C share ($47,417,108 divided by 3,686,191 shares) ** $12.86 Net asset value and redemption price per class M share ($12,411,745 divided by 951,549 shares) $13.04 Offering price per class M share (100/96.75 of $13.04) † $13.48 Net asset value, offering price and redemption price per class R share ($18,816,849 divided by 1,464,160 shares) $12.85 Net asset value, offering price and redemption price per class Y share ($102,109,608 divided by 7,942,425 shares) $12.86 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 36 U.S. Government Income Trust Statement of operations Six months ended 3/31/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $168 from investments in affiliated issuers) (Note 5) $14,802,172 Total investment income EXPENSES Compensation of Manager (Note 2) 1,799,305 Investor servicing fees (Note 2) 791,846 Custodian fees (Note 2) 46,973 Trustee compensation and expenses (Note 2) 24,080 Distribution fees (Note 2) 1,304,923 Administrative services (Note 2) 16,075 Other 206,591 Fees waived and reimbursed by Manager (Note 2) (1,336) Total expenses Expense reduction (Note 2) (1,941) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (23,945,149) Net realized gain on swap contracts (Note 1) 7,107,948 Net realized gain on futures contracts (Note 1) 2,778,242 Net realized gain on written options (Notes 1 and 3) 1,778,496 Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period (188,563) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. U.S. Government Income Trust 37 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/17* Year ended 9/30/16 Operations Net investment income $10,615,656 $22,623,816 Net realized loss on investments (12,280,463) (18,579,330) Net unrealized appreciation (depreciation) of investments (188,563) 12,286,471 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,857,885) (22,045,040) Class B (160,429) (334,971) Class C (605,985) (1,313,099) Class M (176,255) (343,443) Class R (285,093) (612,432) Class Y (1,580,743) (3,006,765) Decrease from capital share transactions (Note 4) (64,966,568) (115,157,092) Total decrease in net assets NET ASSETS Beginning of period 954,649,569 1,081,131,454 End of period (including undistributed net investment income of $18,432,678 and $21,483,412, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 38 U.S. Government Income Trust This page left blank intentionally. U.S. Government Income Trust 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ net investment income­ on investments­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class A­ March 31, 2017 ** $13.20­ .15­ (.16) (.20) —­ $12.99­ * $680,642­ .44­ h* 1.18­ h* 737­ d* September 30, 2016­ 13.35­ .31­ (.09) .22­ (.37) —­ 13.20­ 1.70­ 746,534­ .88­ f 2.31­ f 1,272­ d September 30, 2015­ 13.70­ .30­ (.33) (.32) —­ 13.35­ 857,238­ .85­ 2.20­ 1,388­ d September 30, 2014­ 13.30­ .26­ .37­ .63­ (.23) —­ 13.70­ 4.80­ 863,612­ .86­ 1.95­ 1,346­ d September 30, 2013­ 13.69­ .16­ (.28) (.27) —­ 13.30­ 983,687­ .87­ 1.22­ 1,441­ e September 30, 2012­ 14.25­ .20­ .28­ .48­ (.54) (.50) 13.69­ 3.54­ 1,250,546­ .86­ 1.43­ 512­ e Class B­ March 31, 2017 ** $13.14­ .11­ (.18) (.15) —­ $12.92­ * $12,766­ .81­ h* .82­ h* 737­ d* September 30, 2016­ 13.28­ .21­ (.07) .14­ (.28) —­ 13.14­ 1.04­ 14,957­ 1.61­ f 1.58­ f 1,272­ d September 30, 2015­ 13.63­ .20­ (.33) (.22) —­ 13.28­ 17,272­ 1.58­ 1.46­ 1,388­ d September 30, 2014­ 13.23­ .17­ .36­ .53­ (.13) —­ 13.63­ 4.05­ 21,352­ 1.59­ 1.23­ 1,346­ d September 30, 2013­ 13.62­ .06­ (.28) (.17) —­ 13.23­ 27,553­ 1.60­ .48­ 1,441­ e September 30, 2012­ 14.18­ .09­ .29­ .38­ (.44) (.50) 13.62­ 2.83­ 44,352­ 1.59­ .65­ 512­ e Class C­ March 31, 2017 ** $13.08­ .10­ (.17) (.15) —­ $12.86­ * $47,417­ .82­ h* .81­ h* 737­ d* September 30, 2016­ 13.23­ .20­ (.07) .13­ (.28) —­ 13.08­ .97­ 56,947­ 1.63­ f 1.56­ f 1,272­ d September 30, 2015­ 13.58­ .20­ (.34) (.21) —­ 13.23­ 68,042­ 1.60­ 1.45­ 1,388­ d September 30, 2014­ 13.18­ .16­ .37­ .53­ (.13) —­ 13.58­ 4.05­ 73,828­ 1.61­ 1.21­ 1,346­ d September 30, 2013­ 13.57­ .06­ (.28) (.17) —­ 13.18­ 99,052­ 1.62­ .46­ 1,441­ e September 30, 2012­ 14.13­ .09­ .29­ .38­ (.44) (.50) 13.57­ 2.81­ 170,247­ 1.61­ .63­ 512­ e Class M­ March 31, 2017 ** $13.26­ .14­ (.18) (.18) —­ $13.04­ * $12,412­ .56­ h* 1.07­ h* 737­ d* September 30, 2016­ 13.40­ .27­ (.07) .20­ (.34) —­ 13.26­ 1.49­ 13,059­ 1.12­ f 2.07­ f 1,272­ d September 30, 2015­ 13.75­ .27­ (.34) (.28) —­ 13.40­ 14,451­ 1.09­ 1.95­ 1,388­ d September 30, 2014­ 13.34­ .23­ .38­ .61­ (.20) —­ 13.75­ 4.58­ 16,562­ 1.10­ 1.71­ 1,346­ d September 30, 2013­ 13.74­ .13­ (.30) (.23) —­ 13.34­ 19,102­ 1.11­ .98­ 1,441­ e September 30, 2012­ 14.29­ .17­ .28­ .45­ (.50) (.50) 13.74­ 3.34­ 22,555­ 1.10­ 1.21­ 512­ e Class R­ March 31, 2017 ** $13.07­ .14­ (.18) (.18) —­ $12.85­ * $18,817­ .57­ h* 1.06­ h* 737­ d* September 30, 2016­ 13.21­ .27­ (.07) .20­ (.34) —­ 13.07­ 1.52­ 22,317­ 1.13­ f 2.06­ f 1,272­ d September 30, 2015­ 13.56­ .26­ (.33) (.28) —­ 13.21­ 23,513­ 1.10­ 1.94­ 1,388­ d September 30, 2014­ 13.16­ .23­ .37­ .60­ (.20) —­ 13.56­ 4.57­ 32,104­ 1.11­ 1.68­ 1,346­ d September 30, 2013­ 13.55­ .13­ (.29) (.23) —­ 13.16­ 33,159­ 1.12­ .98­ 1,441­ e September 30, 2012­ 14.11­ .14­ .30­ .44­ (.50) (.50) 13.55­ 3.32­ 36,900­ 1.11­ 1.06­ 512­ e See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40U.S. Government Income Trust U.S. Government Income Trust 41 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ net investment income­ on investments­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class Y­ March 31, 2017 ** $13.08­ .17­ (.17) —­ g (.22) —­ $12.86­ * $102,110­ .32­ h* 1.31­ h* 737­ d* September 30, 2016­ 13.22­ .34­ (.07) .27­ (.41) —­ 13.08­ 2.07­ 100,836­ .63­ f 2.56­ f 1,272­ d September 30, 2015­ 13.58­ .33­ (.34) (.35) —­ 13.22­ 100,614­ .60­ 2.48­ 1,388­ d September 30, 2014­ 13.19­ .29­ .37­ .66­ (.27) —­ 13.58­ 5.04­ 69,154­ .61­ 2.19­ 1,346­ d September 30, 2013­ 13.58­ .19­ (.28) (.30) —­ 13.19­ 54,316­ .62­ 1.45­ 1,441­ e September 30, 2012­ 14.14­ .21­ .30­ .51­ (.57) (.50) 13.58­ 3.85­ 98,575­ .61­ 1.56­ 512­ e * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 1,876% September 30, 2012 1,361 f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. g Amount represents less than $0.01 per share. h Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Government Money Market Fund in effect during the period. As a result of such limitations and/ or waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. The accompanying notes are an integral part of these financial statements. 42 U.S. Government Income Trust U.S. Government Income Trust 43 Notes to financial statements 3/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2016 through March 31, 2017. Putnam U.S. Government Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Under normal circumstances, the fund invests at least 80% of its net assets in U.S. government securities. The fund may invest up to 20% of its net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that Putnam Management determines to be of comparable quality. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those 44 U.S. Government Income Trust estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. U.S. Government Income Trust 45 Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent 46 U.S. Government Income Trust and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. U.S. Government Income Trust 47 Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,635,248 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,844,182 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains 48 U.S. Government Income Trust or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At September 30, 2016 the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $81,299,735 $13,466,112 $94,765,847 The aggregate identified cost on a tax basis is $1,818,764,185, resulting in gross unrealized appreciation and depreciation of $13,730,858 and $26,541,558, respectively, or net unrealized depreciation of $12,810,700. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.198% of the fund’s average net assets. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. The fund invests in Putnam Government Money Market Fund, an open-end management investment company managed by Putnam Management. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Government Money Market Fund with respect to assets invested by the fund in Putnam Government Money Market Fund. For the reporting period, management fees paid were reduced by $1,336 relating to the fund’s investment in Putnam Government Money Market Fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. U.S. Government Income Trust 49 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $623,559 ClassR 17,742 ClassB 12,027 ClassY 81,498 ClassC 45,988 Total ClassM 11,032 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,941 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $706, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: 50 U.S. Government Income Trust Maximum % Approved % Amount ClassA 0.35% 0.25% $892,488 ClassB 1.00% * 67,403 ClassC 1.00% 1.00% 263,347 ClassM 1.00% † 30,905 ClassR 1.00% 0.50% 50,780 Total * Equals the weighted average of (i) 0.85% of the net assets of Putnam Limited Duration Government Income Fund attributable to classB shares existing on November 9, 2007; and (ii) 1.00% of all other net assets of Putnam U.S. Government Income Trust attributable to classB shares. † Equals the weighted average of (i) 0.40% of the net assets of Putnam Limited Duration Government Income Fund attributable to classM shares existing on November 9, 2007; and (ii) 0.50% of all other net assets of Putnam U.S. Government Income Trust attributable to classM shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,338 and $23 from the sale of classA and classM shares, respectively, and received $2,241 and $171 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $11 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $10,735,081,061 $11,007,483,453 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written option option contract option contract Written option amounts premiums amounts premiums Written options outstanding at the beginning of the reporting period $1,677,357,250 $8,515,849 $— $— Options opened 7,554,929,400 23,023,369 2,217,000,000 11,399,531 Options exercised (287,956,400) (1,398,840) (1,544,000,000) (8,143,750) Options expired (2,857,922,900) (6,650,487) — — Options closed (3,446,656,950) (12,676,077) — — Written options outstanding at the end of the reporting period $2,639,750,400 $10,813,814 $673,000,000 $3,255,781 U.S. Government Income Trust 51 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassA Shares Amount Shares Amount Shares sold 3,349,939 $43,747,457 6,208,351 $82,076,779 Shares issued in connection with reinvestment of distributions 707,487 9,217,047 1,414,780 18,667,793 4,057,426 52,964,504 7,623,131 100,744,572 Shares repurchased (8,184,470) (106,701,988) (15,312,365) (202,593,373) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassB Shares Amount Shares Amount Shares sold 24,830 $322,556 93,958 $1,234,977 Shares issued in connection with reinvestment of distributions 11,710 151,833 24,206 317,925 36,540 474,389 118,164 1,552,902 Shares repurchased (186,964) (2,426,745) (280,199) (3,683,893) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassC Shares Amount Shares Amount Shares sold 124,825 $1,615,790 706,126 $9,257,100 Shares issued in connection with reinvestment of distributions 38,770 500,602 83,712 1,094,756 163,595 2,116,392 789,838 10,351,856 Shares repurchased (831,410) (10,726,610) (1,580,571) (20,688,697) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassM Shares Amount Shares Amount Shares sold 10,287 $136,318 35,672 $474,083 Shares issued in connection with reinvestment of distributions 5,552 72,648 10,601 140,510 15,839 208,966 46,273 614,593 Shares repurchased (49,039) (643,003) (140,080) (1,862,843) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassR Shares Amount Shares Amount Shares sold 221,429 $2,853,912 716,068 $9,369,235 Shares issued in connection with reinvestment of distributions 15,901 205,079 34,071 445,051 237,330 3,058,991 750,139 9,814,286 Shares repurchased (480,970) (6,213,499) (822,330) (10,746,728) Net decrease 52 U.S. Government Income Trust SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassY Shares Amount Shares Amount Shares sold 2,432,900 $31,359,639 3,303,972 $43,251,849 Shares issued in connection with reinvestment of distributions 104,719 1,350,888 214,432 2,802,491 2,537,619 32,710,527 3,518,404 46,054,340 Shares repurchased (2,306,972) (29,788,492) (3,415,073) (44,714,107) Net increase Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at of the the end of the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Government Money Market Fund * $5,000,000 $3,209,350 $7,441,300 $168 $768,050 Totals *Management fees incurred through investment in Putnam Government Money Market Fund have been waived by the fund (Note 2). Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $392,600,000 Purchased swap option contracts (contract amount) $1,487,500,000 Written TBA commitment option contracts (contract amount) (Note 3) $500,600,000 Written swap option contracts (contract amount) (Note 3) $1,813,400,000 Futures contracts (number of contracts) 60 Centrally cleared interest rate swap contracts (notional) $757,900,000 OTC total return swap contracts (notional) $312,400,000 U.S. Government Income Trust53 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation $7,891,036 * Unrealized depreciation $8,464,003 * Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(2,499,372) $2,778,242 $7,107,948 $7,386,818 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(725,450) $(449,962) $(84,508) $(1,259,920) Total 54 U.S. Government Income Trust This page left blank intentionally. U.S. Government Income Trust 55 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC BarclaysCapital Inc. (clearingbroker) Citibank, N.A. Credit Suisse International Deutsche Bank AG GoldmanSachs International HSBC Bank USA, National Association JPMorganChase Bank N.A. JPMorganSecurities LLC Total Assets: Centrally cleared interest rate swap contracts § $— $— $2,892,423 $— $— $— $— $— $— $— $2,892,423 OTC Total return — 962,145 — 293 60,663 2,715 82,284 — 25,134 120,221 1,253,455 swap contracts *# Forward premium swap 304,867 — 4,712 — 279,423 — 589,002 option contracts # Purchased swap options **# 610,466 674,865 — 1,419,259 15,707 — 43,979 — 1,031,931 — 3,796,207 Purchased options **# — 1,789,124 — 1,789,124 Repurchase agreements ** — 37,074,000 — — 37,074,000 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 3,008,760 — 3,008,760 OTC Total return swap contracts *# 18,006 314,117 — — 177,367 731 236,976 — 3,835 27,321 778,353 Forward premium swap 302,480 47,121 — 4,492 — 225,862 — 579,955 option contracts # Written swap options # 573,374 1,135,647 — 629,944 580,206 — 3,298 — 1,552,131 — 4,474,600 Written options # — 2,184,038 — 2,184,038 Reverse — repurchase agreements Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $21,473 $(302,303) $— $760,000 $(681,203) $— $(110,989) $37,074,000 $(840,254) $— Net amount $— $442,428 $(116,337) $29,608 $— $1,984 $(2,802) $— $— $92,900 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 56 U.S. Government Income Trust U.S. Government Income Trust57 Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 58 U.S. Government Income Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Advantage Fund Capital Spectrum Fund High Yield Trust Emerging Markets Equity Fund Income Fund Equity Spectrum Fund Money Market Fund † Europe Equity Fund Short Duration Income Fund Global Equity Fund U.S. Government Income Trust International Capital Opportunities Fund International Equity Fund Tax-free Income Investors Fund AMT-Free Municipal Fund Low Volatility Equity Fund Intermediate-Term Municipal Income Fund Multi-Cap Core Fund Short-Term Municipal Income Fund Research Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds ‡ : Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund U.S. Government Income Trust59 Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund® with managed allocations to stocks, bonds, Absolute Return 300 Fund® and money market investments to generate Absolute Return 500 Fund® retirement income. Absolute Return 700 Fund® RetirementReady® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Energy Fund conservative over time. Global Financials Fund Global Health Care Fund RetirementReady® 2060 Fund Global Industrials Fund RetirementReady® 2055 Fund Global Natural Resources Fund RetirementReady® 2050 Fund Global Sector Fund RetirementReady® 2045 Fund Global Technology Fund RetirementReady® 2040 Fund Global Telecommunications Fund RetirementReady® 2035 Fund Global Utilities Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund Asset Allocation RetirementReady® 2020 Fund George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 60 U.S. Government Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam U.S. Government Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: May 26, 2017
